Citation Nr: 1022356	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-37 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for left foot 
disability, claimed as due to service-connected right foot 
disability.

2.  Entitlement to service connection for bilateral knee 
disability, claimed as due to service-connected right foot 
disability.

3.  Entitlement to service connection for bilateral hip 
disability, claimed as due to service-connected right foot 
disability.

4.  Entitlement to service connection for low back 
disability, claimed as due to service-connected right foot 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which denied entitlement 
to service connection for right foot disability, left foot 
disability, bilateral knee disability, bilateral hip 
disability, and low back disability.  A notice of 
disagreement was filed in August 2008, a statement of the 
case was issued in October 2008, and a substantive appeal was 
received in November 2008.  The Veteran testified at a Board 
hearing in April 2010; the transcript is of record.

In a March 2010 rating decision, the RO granted entitlement 
to service connection for right foot degenerative arthritis, 
assigning a 10 percent disability rating, effective August 
17, 2007.  The grant of service connection for a right foot 
disability constituted a full award of the benefit sought on 
appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 
1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran 
nor his representative have submitted a jurisdiction-
conferring notice of disagreement as to the down-stream 
elements of effective date or compensation level within the 
applicable time period.  Thus, those issues are not currently 
in appellate status.  Id.

In April and May 2010, the Veteran submitted new evidence in 
support of his appeal, and waived RO review of such 
additional evidence.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) 
(2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As detailed, service connection is in effect for right foot 
degenerative arthritis.  The Veteran asserts that his left 
foot, bilateral knee, bilateral hip, and low back 
disabilities are due to or aggravated by his service-
connected right foot disability.

In March 2008, a VA examiner examined the Veteran and 
diagnosed right foot degenerative arthritis; left foot 
chronic pain with bone spurs; bilateral ankle strain; 
bilateral knee strain; bilateral hip strain; and, lumbar 
strain.  The examiner gave a negative etiological opinion 
regarding any relationship to service, and any relationship 
to his right foot disability.  In March 2010, the same VA 
examiner conducted a review of the Veteran's claims folder.  
With regard to the contention that his right foot disability 
had caused his left foot, knee, hip and low back 
disabilities, the examiner stated that it would be unusual 
for one single joint to cause all of those conditions.  
Likewise, if that were to be the case, one would expect a 
severe and disabling limp for multiple years.  The Veteran 
described that he had some limp; however, it does not appear 
he has had a severe enough abnormality over the years to have 
caused all of the above conditions.  The examiner opined that 
it is less likely that not that his left foot, bilateral 
knee, bilateral hip, and low back conditions are secondary to 
the right foot.  The examiner, however, failed to provide an 
opinion as to whether the Veteran's right foot disability 
aggravates his disabilities.  

An August 2007 report by the Veteran's podiatrist indicates 
that the Veteran "has aggravated other issues, most likely 
secondary to complication from a painful foot such a knee, 
hip or back problems."  It is not specified whether this 
resulted in any permanent increase in the severity of 
pertinent disability.  The Board has thus determined that the 
Veteran should undergo another VA examination to determine 
whether the Veteran's left foot, bilateral knee, bilateral 
hip, and low back disabilities are aggravated by his service-
connected right foot disability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination in order to determine the 
nature and etiology of his left foot, 
bilateral knee, bilateral hip, and low 
back disabilities.  It is imperative that 
the claims file be made available to the 
examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file (including the 
March 2008 and 2010 VA medical reports 
and the August 2007 report by the private 
podiatrist) and examining the Veteran, 
the examiner should opine as to the 
following:

a)  Are left foot, left knee, right knee, 
left hip, right hip, and/or low back 
disabilities at least as likely as not (a 
50 percent or higher degree of 
probability) proximately due to the 
Veteran's right foot disability?

b)  If not, have left foot, left knee, 
right knee, left hip, right hip, and/or 
low back disabilities at least as likely 
as not (a 50 percent or higher degree of 
probability) undergone a permanent 
increase in severity due to the Veteran's 
right foot disability, and if so, what 
measurable degree of left foot, left 
knee, right knee, left hip, right hip, 
and/or low back disability is due to 
right foot disability?

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the service connection 
issues.  If any benefit sought is not 
granted in full, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


